PER CURIAM.
A review of the record reveals the court sealed the appellee’s court records without making any constitutional findings, basing the sealing solely on the requirements of section 943.058, . Florida Statutes (1989). This was error. State v. P.D.A., 618 So.2d 282 (Fla. 2d DCA 1993). If the court had made the findings on the record that were alleged in the appellee’s petition, then we would agree that a compelling interest exists to allow the court records to be sealed. We reverse and remand to allow the court the opportunity to seal the records pursuant to constitutional standards.
FRANK, A.C.J., and THREADGILL and BLUE, JJ., concur.